UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

JOHNNIE MORRISON,
Plaintiff,

v. Civil No. 1:13-cv-01643 (RCL)

U.S. PAROLE COMMISSION, et al.,

Defendant.

MEMORANDUM OPINION

Pro se petitioner Johnnie Morrison ("Morrison") seeks a Writ of Habeas Corpus or a Writ
of Mandamus.l Morrison challenges the authority of defendants, U.S. Parole Commission
("Commission") and D.C. Jail Warden (collectively "defendants"), over his supervised release
and the legality of his conviction and sentence in the Superior Court of the District of Columbia,
Case No. 2005-FEL-0O7360. Morrison also seeks release from detainer in Prince George
County, Maryland. F or the following reasons, Morrison’s petition will be denied.
I. BACKGROUND

On April 26, 2006, Mom'sen was sentenced in the Superior Ceurt ofthe District of
Columbia to 84 months impn`sonment, followed by three years of supervised release, for

unarmed carjacking. Um`ted States v. Morrison, No. 2005-FEL-0O7360. Morrison began his

l The Court construes Morrison’s motion as a Petition for Writ of Habeas Corpus. "Mandamus is a drastic
remedy to be invoked only in extraordinary circumstances." Chatman-Bey v. Thornburgh, 864 F.2d 804, 806 n.2
(D.C. Cir. 1988). When "habeas is an available and potentially efficacious remedy, it is beyond reasonable dispute
that mandamus will not appropriately lie." Id. at 806. Morrison challenges the execution and duration of his prison
sentence which must be raised through a petition for habeas corpus. Wilkinson v. Dotson, 544 U.S. 74, 79 (2005)
(noting that challenges to the fact or duration of confinement lie at the core of habeas corpus). The Supreme Court
has observed that "the language of the habeas statute is [] specific, and the writ’s history makes clear that it
traditionally has been accepted as the specific instrument to obtain release from [unlawful] confmement.” Id.
(quoting Preiser v. Rodriguez, 41 1 U.S. 475, 486 (1973)).

term of supervised released on August 30, 2012. Opp’n to Pet’r Pet. for a Writ of Habeas
Corpus ("Opp’n"), ECF No. 7, Ex. 3. After several violations of the terms of Morrison’s
supervised release and a revocation hearing, the Commission revoked Morrison’s tenn of
supervised release on November 7, 2013. Opp’n, Ex. l3. Morrison received a new eight month
term of imprisonment and a twenty~eight month term of supervised release. Opp’n, Ex. 14, Ex.
l6. Morrison was released from his eight month prison term on March 2l, 20l4. Opp’n, Ex. l5.

Morrison filed his Motion for a Writ of Habeas Corpus on October 25, 20l3. Pet. for
Writ of Habeas Corpus, ECF No. l. Morrison challenges defendant’s authority over his
supervised release and revocation of supervised release and the legality of his conviction and
sentence in the Superior Court of the District of Columbia. Mom'son also seeks release from
detainer in Prince George County, Maryland. This Court issued a Show Cause order to
defendants, and defendants responded to Morrison’s Petition on July 8, 2014. Opp’n. For the
following reasons, Morrison’s petition will be denied and the Show Cause Order as to defendants
will be discharged.
II. ANALYSIS

A. U.S. Parole Commission Has Authority Over Morrison’s Term of Supervised
Release

Morrison has raised a number of claims disputing Defendants’ authority to oversee the
supervised release of a prisoner sentenced by the Superior Court of the District of Columbia.
Defendants’ authority, however, is well established.

First, Morrison argues that the Commission has been abolished and no longer possesses
legal authority. On the contrary, the Commission’s existence and activities were authorized by
the National Capital Revitalization and Self-Govemment improvement Act of l997, Pub. L. No.

105-33, l ll Stat. 712 ("Revitalization Act"). The Revitalization Act and the Commission’s

authority were most recently extended for an additional five years on October 31, 2013. United
States Parole Commission Extension Act of 2013, Pub. L. l 13-47, 127 Stat. 572.

Second, Morrison argues that defendants’ actions violated the separation of powers
doctrine because the Superior Court impermissibly delegated its power to the Commission. The
Commission’s exercise of its authority to revoke Morrison’s supervised release and impose a
new tenn of imprisonment does not violate the separation of powers doctrine. The
Commission’s actions are authorized by the Revitalization Act and D.C. Code. For any felony
committed after August 5, 2000, "[o]ffenders on supervised release shall be subject to the
authority of the United States Parole Commission until completion of the tenn of supervised
release." D.C. Code § 24-403.0l(b)(6) (2014). The Revitalization Act gives the Commission
authority to "grant and deny parole, and to impose conditions upon an order of parole, in the case
of any imprisoned felon who is eligible for parole or reparole under the District of Columbia
Official Code." Id. § 24-131 (a)(l). 'l`hus, the Commission "has the authority both to revoke
supervised release and return a releasee to custody, as well as to impose a new term of
supervised release following his release from custody." Taylor v. U.S. Parole Comm ’n, 860 F.
Supp. 2d 13, 16 (D.D.C. 2012).

Finally, Morrison argues that revocation of his supervised release and the resulting
imprisonment were improper because he had not incurred a new conviction. The Commission
may, upon finding that a releasee violated one or more conditions of supervised release, revoke a
tenn of supervised release. 28 C.F.R. § 2.2l8(a)(2) (2014). The Commission is not required to
wait for a new conviction to revoke a tenn of supervised release, even though Morrison had
incurred a new conviction. The Commission need only find, by a preponderance of the evidence,

that the terms of supervised release have been violated. Id.; Bradley v. U.S. Parole C0mm ’n, 916

F. Supp. 2d 152, 155 (D.D.C. 2013). In its revocation of Morrison’s supervised release, the
Commission relied on testimony of Detective Stephen Miller of the Charles County Police
Department, Morrison’s conviction for public swearing and intoxication from the Fairfax County
District Court, and Morrison’s confession of drug use. Morrison has presented no evidence or
argument that the evidence relied on by the Commission was inadequate. The Commission’s
revocation of Morrison’s tenn of supervised release was therefore not improper.

B. The Court Lacks Subject Matter Jurisdiction to Review Morrison’s
Conviction and Sentence

Morrison, in part, challenges the legality of his conviction and sentence in the Superior
Court of the District of Columbia, Case No. 2005-FEL-0073 60. Because Morrison seeks to
challenge the legality of his state court conviction, the Court construes this portion of his Petition
as arising under 28 U.S.C. § 2254 (2012).

28 U.S.C. § 2254 gives federal courts jurisdiction to issue writs of habeas corpus on
behalf of a person detained pursuant to a state court judgment "on the ground that he is in
custody in violation of the Constitution or laws or treaties of the United States." Gorbey v.
United Sz‘ates, No. 13-2019, 2014 WL 3512850, *2 (D.D.C. Ju1y 17, 2014) (citing 28 U.S.C.

§ 2254). Local courts in the District of Columbia are treated as state courts for the purposes of
federal habeas corpus jurisdiction. Mz`lhouse v. Levz`, 548 F.2d 357, 360 n.6 (D.C. Cir. 1976).

A prisoner in custody under a sentence from the Superior Court of the District of
Columbia may not seek federal habeas relief unless he or she has satisfied the requirements of
D.C. Code § 23-1 10 (2014). Section 23-110 "vest[s] the Superior Court with exclusive
jurisdiction over most collateral challenges by prisoners sentenced in that Court." Williams v.
Martinez, 586 F.3d 995, 1000 (D.C. Cir. 2009). An application for a writ of habeas corpus by a

prisoner shall not be entertained "by any Federal or State court if it appears that the applicant has

failed to make a motion for relief under this section or that the Superior Court has denied him
relief, unless it also appears that the remedy by motion is inadequate or ineffective to test the
legality of his detention." D.C. Code § 23-l10(g).

Morrison "may not challenge his District of Columbia conviction in federal court unless
his remedy under D.C. Code § 23-1l0(g) is inadequate or ineffective to test the legality of his
detention." Hunter v. Bledsoe, No. 11-5096, 2011 WL 8473215, *l (D.C. Cir. July 28, 2011)
(citing Blair-Bey v. Quz'ck, 151 F.3d 1036, 1042-43 (D.C. Cir. 1998)). Section 23-110 is an
"unequivocal statutory command to federal courts not to entertain an application for habeas
corpus" unless the remedy under § 23-110 is "inadequate or ineffective." Swain v. Pressley, 430
U.S. 372, 378 (1977). This Court has jurisdiction over Morrison’s claims only if he can
demonstrate that his remedy under § 23-110 is "inadequate or ineffective." Relief is "inadequate
or ineffective" if it resulted in a "‘decision that was contrary to, or involved an unreasonable
application of, clearly established Federal law, as determined by the Supreme Court of the
United States."’ Gorbey, 2014 WL 3512850, *3 (quoting Schrz'ro v. Landrigan, 550 U.S. 465,
473 (2007)).

Morrison does not argue, and more importantly does not demonstrate, that the remedy
afforded to him under § 23-110 is "inadequate or ineffective." Thus, because § 23-1 10 provides
an adequate remedy for Morrison to challenge the legality of his conviction and sentence, this
Court does not have jurisdiction to consider the merits of his claims. Morrison’s claims
pertaining to the legality of his conviction and sentence in the Superior Court of the District of
Columbia are denied for lack of subject matter jurisdiction.

C. Morrison’s Challenge to a Mary1and Detainer is Moot

Morrison also seeks release from a Maryland detainer. He alleged that the detainer
would interfere with his eight month parole sentence and release to a federal halfway house.
Morrison, however, was released from his eight month sentence on March 21 , 2014. Def.’s

Opp’n, Ex. l5. Having been released, Mon‘ison’s challenge to the Maryland detainer is moot

and will be denied. Morton v. U.S. Parole Comm ’n, No. 06-0035, 2006 WL 314559, *1 (D.D.C.

Feb. 9, 2006) (citing Lane v. Williams, 455 U.S. 624, 631 (l982)).
III. CONCLUSION
For the foregoing reasons, Morrison’s Petition for Writ of Habeas Corpus will be denied

and Show Cause Order as to defendants will be discharged. A separate Order accompanies this

Memorandum Opinion.

/‘~
Signed this / y day of September 2014.

Qc-%»M€C

Ro?CE C. LAMBERTH
United States District Court